        Case 4:21-cv-00026-CDL Document 14 Filed 07/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

SHANTICE CHEATHAM GLINSEY,                      *

                     Plaintiff,                 *
v.                                                       Case No. 4:21-CV-00026-CDL
                                                *
LTC JAMES C CREMIN, et al.,
                                                *
                  Defendants.
___________________________________             *


                                      JUDGMENT

      Pursuant to this Court’s Order dated July 23, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendants.

       This 26th day of July, 2021.

                                          David W. Bunt, Clerk


                                          s/ Elizabeth S. Long, Deputy Clerk
